FILED
                               NOT FOR PUBLICATION                          SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



SURINDER MOHAN SINGH;                              No. 07-74015
HARDEEP SINGH,
                                                   Agency Nos. A079-250-397
               Petitioners,                                    A079-250-398

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Surinder Mohan Singh (“Singh”), and Hardeep Singh, natives and citizens of

India, petition for review of the Board of Immigration Appeals’ order affirming an

immigration judge’s (“IJ”) decision denying petitioners’ application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and we deny the

petition for review.

      The agency found Singh not credible based upon, inter alia, the

inconsistency between Singh’s testimony before the asylum officer, and Singh’s

testimony before the IJ, regarding whether he had provided financial support to a

terrorist organization in India. The agency also found Singh not credible based

upon his submission of two fabricated medical reports.

      Substantial evidence supports the agency’s credibility determination because

the inconsistency regarding financial support goes to the heart of Singh’s claim,

see Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and Singh failed to

provide a compelling explanation for the testimony he provided to the asylum

officer. Substantial evidence further supports the agency’s finding that the medical

documents were fraudulent. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.

2004) (submission of fraudulent documents going to the heart of the claim may

justify an adverse credibility finding). In the absence of credible evidence, Singh

has failed to show eligibility for asylum or withholding of removal. See Farah,

348 F.3d at 1156-57 (9th Cir. 2003).




                                          2                                    07-74015
      Because Singh’s CAT claim is based on the same evidence the IJ found not

credible, and no other evidence in the record compels a finding that it is more

likely than not he would be tortured if returned to India, his CAT claim also fails.

See id.

      PETITION FOR REVIEW DENIED.




                                          3                                    07-74015